Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations, a visualization system comprising: a display arranged to display a representation of a real-world gaming area that includes at least one electronic gaming machine; at least one data storage device comprising: EGM data indicative of an appearance of at least one real-world electronic gaming machine, the EGM data stored in the at least one data storage device; and game data indicative of at least one game, the game data stored in the at least one data storage device; and at least one processor, wherein instructions in the at least one data storage device, when executed, causes the at least one processor to: in response to user input, add at least one virtual electronic gaming machine to the representation of the real-world gaming area, each virtual electronic gaming machine corresponding to stored EGM data representative of a real-world gaming machine, and each virtual electronic gaming machine implementing a game corresponding to stored game data; and facilitate selection, based on the user input, of a location and orientation of the at least one virtual electronic gaming machine, wherein the displayed representation of the real-world gaming area and the at least one virtual electronic gaming machine generate a mixed reality gaming area that indicates how the real-world gaming area will appear if at least one electronic gaming machine corresponding to the at least one virtual electronic gaming machine and implementing the game is added to the real-world gaming area.
.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715